DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Sung et al (hereinafter Sung), US Patent Pub US 2006/0230168 A1 (Pub date October 2006).

As per claim{s} 1, 7, Sung discloses substantial features of the invention, such as a method performed by a participating a Mission Critical data (MCData) server (Sung: e.g.,  ‘PoC Server’_ 60 {i.e., PF/CF A_1000} ) [0013, 0058] [Figs. 1 & 4] for initiating a MCData communication using a pre-established session (Sung: e.g.,       establishing an ad-hoc ‘Push-to-Talk-Over-Cellular {PoC} group talk session’ by causing a PoC client with a ‘pre-established session’ to use an existing session as a conference server for a group PoC call , comprising: 
receiving, by a participating MCData server, at least one pre-established session setup request message from an originating MCData client device (Sung: e.g.,   PoC Server /  PF/CF A_1000 receives a ‘REFER message’ from PoC Client 1110) [0058] [Fig. 4], wherein the pre-established session setup request message comprises a pre-established session indication informing the participating MCData server of initiation of at least one pre-established session (Sung: e.g.,        referring to FIG. 4, a PoC client A 1110 forwards a REFER message to a corresponding PoC server, a PF/CF A 1000, using ‘session dialog information’ of a pre-established session {S101 and S102}, and receives a 202 Accepted response to the forwarded message {S103 and S104} ) [00] [Fig. ]; and 
initiating, by the participating MCData server, the at least one pre-established session with the originating MCData client device based on the pre-established session indication (Sung: e.g., expressly notes that in establishing the requested communication session, the PoC client creates no additional session dialog information, and that the PoC client forwards a simpler SIP message to the PoC server via a radio access network because it does not include a Session Description Protocol (SDP) offer used to negotiate media…The SDP offer is {typically} provided to negotiate parameters of the session, and in the case of a pre-established session, it is not necessary to negotiate the media and thus not necessary to include the SDP offer…”) [0058-0059] [Fig. 4] (e.g., ‘an ad-hoc PoC session is established’ among individual PoC clients {at step S105a} and the PF/CF A_1000 becomes a ‘conference server’ hosting the ad-hoc session) [0061-0063].
Claim(s) 7 recite(s) substantially the same limitations and/or features as claim 1, is/are distinguishable only by its/their statutory category (server / device), and accordingly rejected on the same basis.


As per claim{s} 2, 8, Sung discloses the method further comprising 
receiving an MCData communication refer request message from the originating MCData client device to establish an MCData communication session with a controlling MCData server (Sung: e.g.,  PoC Server /  PF/CF A_1000 receives a ‘REFER message’ from PoC Client 1110) [0058] [Fig. 4]; 
sending an acknowledgement message to the originating MCData client device in response to receiving the MCData communication refer request message (Sung: e.g.,  PoC Client 1110 receives a ‘202 Accepted’ response to the forwarded message {at S103 and S104}) [0058] [Fig. 4]; 
sending an MCData communication invite request message to the controlling MCData server to establish the MCData communication session with the originating MCData client device (Sung: e.g., expressly teaches that in order to establish the pre-established session, the PoC client provides supported media parameters to a SDP MIME body through a method of ‘SIP INVITE’ and responds to the media parameters provided from the PoC server.  ) [0021] (Sung: e.g., teaches / illustrates wherein PoC Client A sends an INVITE message to PF-A and CF-X [via SIP/IP Core A] at steps S11- S15) [0025] [Fig. 2]; and 
receiving one of: an MCData communication session establishment successful message, an MCData communication session failure message, and an MCData communication session reject message from the controlling MCData server (Sung: e.g., in response to the INVITE message transmitted, a ‘SIP response message’ with which the terminating side network responds may be a provisional response message of 1XX, a ‘Successful response message of 2XX’, or an ‘Error response message of 4XX {Request Failure}, 5XX {Server Error} or 6XX {Global Error}’ {equivalent to a session Failure or Reject message}) [0026].
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 4, 5, 6, 9, 10, 11, 12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Sung in view of Arur et al (hereinafter Arur), US Patent Pub US 2013/0315164 A1 (publication date November 2013). 

As per claim{s} 3, 9, Sung discloses the method further comprising performing one of: 
sending a first MCData-communication-state message to the originating MCData client device in response to receiving the MCData communication session establishment successful message from the controlling MCData server, wherein the first MCData-communication-state message comprises an establish-success indication indicating that the MCData communication is established successfully within the pre-established session Sung: e.g., PF/CF A_1000 transmits and PoC client A 1110 receives a ‘202 Accepted’ response to the forwarded message {S103 and S104}) [0058] [Fig. 4] (e.g., PF/CF A_1000 transmits a 200 OK response message to PoC Client A 1110 {S703 & S704} ) [Fig. 7] [0081-0083], and 
sending a second MCData-communication-state message to the originating MCData client device in response to receiving the MCData communication session failure message or the MCData communication session reject message from the controlling MCData server, wherein the second MCData-communication-state message comprises an establish-fail indication indicating that the MCData communication is not established successfully within the pre-established session (Sung: e.g., in response to the INVITE message transmitted, a ‘SIP response message’ with which the terminating side network responds may be a provisional response message of 1XX, a ‘Successful response message of 2XX’, or an ‘Error response message of 4XX {Request Failure}, 5XX {Server Error} or 6XX {Global Error}’ {equivalent to a session Failure or Reject message}) [0026]; 
receiving an acknowledgement message from the originating MCData client device in response to at least one of the first MCData-communication-state message and the second MCData-communication-state message (Sung: e.g., receiving the TBCP ACK message {S712 & S713} transmitted by PoC Client A_1110 ) [00]84 [Fig. 10].

But while Sung discloses substantial features of the invention as above, he does not explicitly disclose the additional recited feature(s) of the method further comprising  retaining the at least one pre-established session with the originating MCData client device.  
However, in a related endeavor, Arur particularly discloses the additional recited feature of the method further comprising retaining the at least one pre-established session with the originating MCData client device (Arur: e.g., expressly discloses / illustrates in one aspect wherein the Pre-established Session is ‘maintained’ and/or reverted to after the Active Session has been terminated ) [0066-0068] [Fig. 5d].
 It would thus be obvious to one of ordinary skill in the art before the effective date of the invention to modify and/or combine Sung’s invention with the above said additional feature, as expressly disclosed by Arur, for the motivation of providing a system and method for ‘efficient 

As per claim{s} 4, 10, Sung in view of Arur discloses the features recited by the claims. 
In particular, Arur discloses the method further comprising
receiving an MCData communication end request message from the originating MCData client device to terminate the MCData communication session with the controlling MCData server (Arur: e.g., expressly discloses / illustrates in one aspect User 411 inputting a ‘terminate session’ instruction and the User Terminal {UT} 111 issues the RAB Binding Update message to SRAN {BSS}_107, disassociating the pre-established session from an active PoC group or session, and SRAN {BSS} 107 recognizes the termination of the active PoC session) [0068] [Fig. 5d]; 
sending an acknowledgement message to the originating MCData client device in response to receiving the MCData communication end request message (Arur: e.g., SRAN {BSS}_107 sends a ‘release GBDR message’ back to UT_111, withdrawing the assigned GBDR from UT_111) [0068] [Fig. 5d]; 
sending the MCData communication end request message to the controlling MCData server to terminate the MCData communication session with the originating MCData client device (Arur: e.g.,  the UT 111 and the PoC server 115 then ‘exchange SIP signaling messages’ for release of the PoC session. Namely, the SIP refer (bye) message sent / transmitted to the PoC server 115, and the response accepted (acknowledgment) message returned to the UT 111, transmitted via the SIP bearers; and (after the PoC session release) the SIP notify (confirming the session release) sent to the UT 111, and the SIP OK response returned to the PoC 115, again transmitted via the SIP bearers) [0068] [Fig. 5d]; 
receiving an MCData communication session terminate message from the controlling MCData server (Arur: e.g.,  the UT 111 and the PoC server 115 then ‘exchange SIP signaling messages’ for release of the PoC session. Namely, the SIP refer (bye) message sent / transmitted to the PoC server 115, and the ‘response accepted (Acknowledgment) message’ returned to the UT 111, transmitted via the SIP bearers; and (after the PoC session release) the SIP notify (confirming the session release) sent to the UT 111, and the SIP OK response returned to the PoC 115, again transmitted via the SIP bearers) [0068] [Fig. 5d]; 
sending a MCData-communication-state message to the originating MCData client device in response to receiving the MCData communication session terminate message from the controlling MCData server, wherein the MCData-communication-state message comprises a terminated indication indicating that the MCData communication is terminated successfully within the pre-established session (Arur: e.g.,  the UT 111 and the PoC server 115 then ‘exchange SIP signaling messages’ for release of the PoC session. Namely, the SIP refer (bye) message sent / transmitted to the PoC server 115, and the ‘response accepted (Acknowledgment) message’ returned to the UT 111, transmitted via the SIP bearers; and (after the PoC session release) the ‘SIP NOTIFY’ message (confirming the session release) sent to the UT 111, and the SIP OK response returned to the PoC 115, again transmitted via the SIP bearers) [0068] [Fig. 5d]; 
receiving an acknowledgement message from the originating MCData client device in response to receiving the MCData-communication-state (Arur: e.g.,  the UT 111 and the PoC server 115 then ‘exchange SIP signaling messages’ for release of the PoC session. Namely, the SIP refer (bye) message sent / transmitted to the PoC server 115, and the ‘response accepted (Acknowledgment) message’ returned to the UT 111, transmitted via the SIP bearers; and (after the PoC session release) the ‘SIP NOTIFY’ message (confirming the session release) sent to the UT 111, and the ‘SIP OK response’ message returned to the PoC 115, again transmitted via the SIP bearers) [0068] [Fig. 5d]; and 
retaining the at least one pre-established session with the originating MCData client device (Arur: e.g., expressly discloses / illustrates in one aspect wherein the Pre-

As per claim{s} 5, 11, Sung discloses substantial features of the invention, including the recited features of the method further comprising performing one of: 
receiving an MCData communication invite message request from a controlling MCData server to establish an MCData communication session with the originating MCData client device (Sung: e.g., SIP/IP Core A_1100 receives and INVITE message from PF/CF A_1000 {at step S105B}) [00] [Fig. ]; 
sending a MCData-communication-state message to the originating MCData client device in response to receiving the MCData communication invite message request from the controlling MCData server, wherein the MCData-communication-state message comprises an establish-request indication indicating that the request is to establish the MCData communication within the pre-established session (Sung: e.g., PF/CF A_1000 sends PoC Client A_1110 a NOTIFY message {at steps S200 & S202) [0064] [Fig. 4]; 
receiving an acknowledgement message from the originating MCData client device in response to the MCData-communication-state (Sung: e.g., SIP/IP Core A_1100 receives a 200 OK message from PoC Client A_1110) [Fig. 4]; 
sending the acknowledgement message to the controlling MCData server in response to receiving the acknowledgement message (Sung: e.g., PF/CF A_1000 receives the 200 OK message from SIP/IP Core A_1100) [Fig. 4].

But while Sung discloses substantial features of the invention as above, he does not explicitly disclose the additional recited feature(s) of the method further comprising  retaining the at least one pre-established session with the originating MCData client device.  
retaining the at least one pre-established session with the originating MCData client device (Arur: e.g., expressly discloses / illustrates in one aspect wherein the Pre-established Session is ‘maintained’ and/or reverted to after the Active Session has been terminated ) [0066-0068] [Fig. 5d].
 It would thus be obvious to one of ordinary skill in the art before the effective date of the invention to modify and/or combine Sung’s invention with the above said additional feature, as expressly disclosed by Arur, for the motivation of providing a system and method for ‘efficient use of resources’ {i.e., radio resources} in Push-to-Talk services of mobile wireless communications systems [Arur: Abstract] [0005-0011] [0022-0023].

As per claim{s} 6, 12, Sung in view of Arur discloses the method features / limitations recited by the claims.
In particular, Arur discloses the method further comprising
receiving an MCData communication end request message from the controlling MCData server to terminate the MCData communication session with the controlling MCData server (Arur: e.g.,  SRAN 107  receives and observes a ‘TB Disconnect’ message sent from the PoC server 115 to the UT 111 (indicating that the PoC session has been released) the SRAN 107 sends a release GBDR message to the UT 111, also via MAC layer messaging, withdrawing the assigned GBDR from the UT 111, which ends the period of the assigned GBDR 527) [0069-0070] [Fig. 5e]; 
sending a MCData-communication-state message to the originating MCData client device in response to receiving the MCData communication end request message from the controlling MCData server, wherein the MCData-communication-state message comprises a terminate-request indication to terminate the MCData communication within the pre-established session (Arur: e.g.,  SRAN {BSS} 107 sends UT 111 a Release DL GBR message indicating release of the PoC session by PoC Server 115) [0069-0070] [Fig. 5e]; 
receiving an acknowledgement message from the originating MCData client device in response to the MCData-communication-state UT 111 sends a SIP 200 OK message to PoC Server 115 via SRAN {BSS}_ 107) [0068] [Fig. 5d]; 
sending the acknowledgement message to the controlling MCData server in response to receiving the acknowledgement message (Arur: e.g.,  UT 111 sends a SIP 200 OK message to PoC Server 115 via SRAN {BSS}_ 107 ) [0068] [Fig. 5d]; and 
retaining the at least one pre-established session with the originating MCData client device (Arur: e.g., expressly discloses / illustrates in one aspect wherein the Pre-established Session is ‘maintained’ and/or reverted to after the Active Session has been terminated ) [0066-0068] [Fig. 5d].


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENFORD J MADAMBA whose telephone number is (571)272-7989.  The examiner can normally be reached on Monday through Friday 9am-5pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Patel et al	Patent Pub  No.:  US 2018/0160277 A1	

System and Method for Situational Awareness Driven Group Communications

Discloses a method and apparatus for situational awareness driven group communications are provided. In an embodiment, a PTT server platform receives incident information related to an incident. The PTT server platform identifies members of a first response group for responding to the incident based on the incident information, and creates a PTT call group associated with the incident. The PTT server platform configures the client devices associated with the members of the first response group with the first set of QoS parameters, and enables communications among the client devices associated with the members of the first response group.   [Abstract] [0002-0004 & 0021-0024] [Figs. 1-2]. 
Significantly, FIG. 8 illustrates an embodiment call flow 800 for MCPTT call setup during incident with elevated QoS for a 1-1 call. MCPTT Client Device 802 for User A and MCPTT Client Device 804 for User B are connected to LTE Access Network 806. There is also a ‘pre-established INVITE session’ between MCPTT Client Devices 802 and 804, and MCPTT Server 810 and MCPTT Media Server 812, through PCRF 808, as a part of the registration.



Park et al	Patent Pub  No.:  US 2008/0248763 A1	

Method for Managing Pre-Established Session, PoC System and PoC User Equipment for Implementing the Same


Discloses a method for enabling a terminating-side PoC client to open a PoC session by using a pre-established session, and to maintain the pre-established session when the terminating-side PoC client terminates the open PoC session, and a PoC system and a PoC user equipment (UE) for implementing the same. To this end, a REFER BYE message is used to terminate the PoC session while keeping the pre-established session maintained [Abstract] [0002-0005 & 0031-0034] [Figs. 3,4,9 & 10].




/GLENFORD J MADAMBA/           Primary Examiner, Art Unit 2451